DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 03/10/2021. Claims 1-21 are amended, Claims 1-21 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Abstract/Specification Objections have been withdrawn in view of amendments.
Double Patenting rejections have been withdrawn in view of claims amendment to the co-pending application 16/191814, filed on 05/03/2021.
Claim rejections under 35 U.S.C. 101 have been withdrawn in view of an examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 05/28/2021 after an interview with Mr. Alan S. Raynes on May 28, 2021.
The application has been amended as follows: 
Claims 1, 10 and 16 have been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) A computer program product deployed in a moveable robot block to form a barrier and communicate with an assembly management system over a network, the computer program product comprising a non-transitory computer readable storage medium storing computer readable program code that when executed performs 4 operations, the operations comprising:
receiving a command to couple the moveable robot block to a location in a coordinate system comprising the barrier formed of a plurality of moveable robot blocks;
controlling movement motors to cause the moveable robot block to move to the location in the coordinate system to couple to the barrier according to the command;
sensing, with an environmental sensor, an environmental condition related to water sensed external to the moveable robot block when the moveable robot block is coupled to the barrier at a position in the coordinate system, the moveable robot block including the environmental sensor; and
transmitting the environmental condition to the assembly management system over the network to determine whether to adjust the barrier 

Claim 10.    (Currently Amended) A moveable robot block in communication with an assembly management system over a network to form a barrier, comprising:
movement motors;

a robot controller executing program instructions to perform operations, the operations comprising:
receiving a command to couple the moveable robot block to a location in a coordinate system comprising the barrier formed of a plurality of moveable robot blocks;
controlling the movement motors to cause the moveable robot block to move to the location in the coordinate system to couple to the barrier according to the command;
sensing, with the environmental sensor, an environmental condition related to water sensed external to the moveable robot block when the moveable robot block is coupled to the barrier at a position in the coordinate system, the moveable robot block including the environmental sensor; and
transmitting the environmental condition to the assembly management system over the network to determine whether to adjust the barrier 

Claim 16.    (Currently Amended)  A method implemented in a moveable robot block to form a barrier, comprising:
receiving a command to couple the moveable robot block to a location in a coordinate system comprising the barrier formed of a plurality of moveable robot blocks;
controlling movement motors to cause the moveable robot block to move to the location in the coordinate system to couple to the barrier according to the command;
sensing, with an environmental sensor, an environmental condition related to water sensed external to the moveable robot block when the moveable robot block is to determine whether to adjust the barrier 

ALLOWABLE SUBJECT MATTER
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Cila Warncke (Robots - The Future of Flood Fighting), Matt Williams (NPL-Reconfigurable and self-Assembling Robots-The way of the Future), Gray, JR (US 2019/0226898) and Zhao et al. (Publication: ISS '17: Proceedings of the 2017 ACM International Conference on Interactive Surfaces and Spaces, October 2017, Pages 82-91, https://doi.org/10.1145/3132272.3134143, “Robotic Assembly of Haptic Proxy Objects for Tangible Interaction and Virtual Reality”) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-9 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Claim 10, the closest prior arts, Cila Warncke (Robots - The Future of Flood Fighting), Matt Williams (NPL-Reconfigurable and self-Assembling Robots-The way of the Future), Gray, JR (US 2019/0226898) and Zhao et al. (Publication: ISS '17: Proceedings of the 2017 ACM International Conference on Interactive Surfaces and Spaces, October 2017, Pages 82-91, https://doi.org/10.1145/3132272.3134143, “Robotic Assembly of Haptic Proxy Objects for Tangible Interaction and Virtual Reality”) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 10. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 10 as a whole. Therefore, Claim 10 is considered novel and non-obvious and is therefore allowed. Claims 11-15 depend either directly or indirectly upon independent claim 10; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 16, the closest prior arts, Cila Warncke (Robots - The Future of Flood Fighting), Matt Williams (NPL-Reconfigurable and self-Assembling Robots-The way of the Future), Gray, JR (US 2019/0226898) and Zhao et al. (Publication: ISS '17: Proceedings of the 2017 ACM International Conference on Interactive Surfaces and Spaces, October 2017, Pages 82-91, https://doi.org/10.1145/3132272.3134143, “Robotic Assembly of Haptic Proxy Objects for Tangible Interaction and Virtual Reality”) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 16. Other prior arts of record do not suggest, disclose or teach neither singly nor in Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 17-21 depend either directly or indirectly upon independent claim 16; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/B M M HANNAN/Examiner, Art Unit 3664